          Case 1:16-cr-00387-JMF Document 490 Filed 03/11/21 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 11, 2021

 BY EMAIL
 The Honorable Jesse M. Furman
 United States District Judge
 40 Foley Square
 New York, New York 10007

        Re:     United States v. Orlando Carmona Serrano, a/k/a “The Barber,”
                S10 16 Cr. 387 (JMF)

 Dear Judge Furman:

          The Government respectfully writes to request that the Court unseal the above-referenced
 indictment, S10 16 Cr. 387 (JMF). We have been advised that the defendant named in the
 Indictment has now been arrested in Puerto Rico and is currently in custody. For the Court’s
 information, the Government does not anticipate that this arrest should affect the current October
 trial date for the other defendants in this action. Because we do not know when defendant Carmona
 Serrano will arrive in the District, and because the Indictment does not charge Carmona Serrano
 with racketeering, the Government anticipates that it will likely propose to try Carmona Serrano
 separately from his co-defendants.


                                                 Respectfully submitted,
Application GRANTED. The Clerk of Court
is hereby directed to unseal the above
                                                 AUDREY STRAUSS
mentioned indictment. SO ORDERED.                United States Attorney

                                              By: _/s/________________________
                                                 Adam S. Hobson
                                                 Lara Pomerantz
                                                 Andrew Thomas
                                                 Justin Rodriguez
                                                 Assistant United States Attorneys
              March 11, 2021                     (212) 637-2484/-2343/-2106
